
	

113 HR 4741 IH: Surviving Spouses’ Benefit Improvement Act of 2014
U.S. House of Representatives
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4741
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2014
			Mr. Tierney introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for an increase in the amount of monthly
			 dependency and indemnity compensation payable to surviving spouses by the
			 Secretary of Veterans Affairs.
	
	
		1.Short titleThis Act may be cited as the Surviving Spouses’ Benefit Improvement Act of 2014.
		2.Increase in amount of dependency and indemnity compensation payable to surviving spouses by the
			 Secretary of Veterans Affairs
			(a)IncreaseSection 1311 of title 38, United States Code, is amended—
				(1)in subsection (a)—
					(A)in paragraph (1), by striking of $1,154 and inserting equal to 55 percent of the rate of monthly compensation in effect under section 1114(j) of this
			 title; and
					(B)in paragraph (3)—
						(i)by amending the table preceding the matter in footnotes 1 and 2 to read as follows:
							
								Pay gradeMonthly ratePay gradeMonthly rateE–1$1,572.03W–4$1,651.78E–2$1,572.03O–1$1,572.03E–3$1,572.03O–2$1,572.03E–4$1,572.03O–3$1,611.98E–5$1,572.03O–4$1,708.61E–6$1,572.03O–5$1,880.27E–7$1,572.03O–6$2,120.13E–8$1,572.03O–7$2,288.38E–9$1,573.331O–8$2,513.46W–1$1,572.03O–9$2,688.53W–2$1,572.03O–10$2,948.862W–3$1,572.03;
						(ii)in footnote 1, by striking $1,419 and inserting $1,698.38; and
						(iii)in footnote 2, by striking $2,643 and inserting 3,164.85; and
						(2)by adding at the end the following new subsection:
					
						(g)In the case of an individual who is eligible for dependency and indemnity compensation under this
			 section who is also eligible for benefits under another provision of law
			 by reason of such individual’s status as the surviving spouse of a
			 veteran, then, notwithstanding any other provision of law (other than
			 section 5304(b)(3) of this title), neither a reduction nor an offset in
			 benefits under such provision shall be made by reason of such individual’s
			 eligibility for benefits under this section..
				(b)Effective dateThe amendments made by subsection (a) shall apply with respect to compensation paid under chapter
			 13 of title 38, United States Code, for months beginning after the date
			 that is six months after the date of the enactment of this Act.
			
